The judgment of the Court was pronounced by
Rost, J.
The plaintiff sues the defendants for wages and monies advanced for their use.
The defendants admit the plaintiff’s account to the amount of $388 13, and claim the sum of $400 90 in reconvention. There was judgment in favor of the plaintiff for a portion of his claim, and the defendants appealed.
The witness Sheafe has testified that the whole amount of the demand in reconvention is correct; but the district court refused to allow several of the items because this witness when cross-examined disclosed the fact, that several of the items charged in the account rested on the evidence of the plaintiff’s written orders and letters, which he stated were in New Orleans. As the plaintiff did not object to the introduction of this evidence, the court erred in raising the objection for him. The plaintiff is bound by it; and we think that it proves the payments alleged. Huey v. Dinkgrave, 19 L. R. 482, and cases there cited.
The court refused to allow the amount of two drafts drawn by the plaintiff on the defendants, and accepted by them, which were outstanding at the time of the trial. In this, also, we think there is error. Whatever recourse the plaintiff may have hereafter against the defendants in case of non-payment of these drafts, it is clear that he has now no claim against them for the amount they have assumed to pay in discharge of his liabilities. His rights to that extent stand transferred to the holders of the drafts.
The account of the defendants contains an item of $20, which the witness Sheafe says was paid to the plaintiff by a third person. On the cross-examination he says, that he did not see it paid, and does not state from what source he derived his knowledge. That evidence is insufficient.
The claim in reconvention is proved to the amount of $380 90. This sum deducted from $388 13, leaves a balance of $7 23, for which the plaintiff must have judgment.
*185It is ordered that the judgment in this ease be reversed; and that there be judgment in favor of the plaintiff, and against the defendants, for seven dollars and twenty-three cents, With the costs of the district court. Those of this appeal to be paid by the plaintiff and appellee.